    Case: 1:17-cv-00891 Document #: 72 Filed: 02/18/19 Page 1 of 5 PageID #:381




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

LABORERS’ PENSION FUND,                        )
LABORERS’ WELFARE FUND OF THE                  )
HEALTH AND WELFARE DEPARTMENT                  )
OF THE CONSTRUCTION AND GENERAL                )
LABORERS’ DISTRICT COUNCIL OF                  )
CHICAGO AND VICINITY, THE CHICAGO              )
LABORERS’ DISTRICT COUNCIL RETIREE             )
HEALTH AND WELFARE FUND, JAMES                 )
S. JORGENSEN, Administrator of the Funds,      )
                                               )
                         Plaintiffs,           )               Case No.: 17 C 891
       v.                                      )
                                               )               Judge Dow
GA PAVING, LLC., an Illinois limited liability )
corporation, POWER PAVING                      )               Magistrate Judge Cummings
CONSTRUCTION, INC., an Illinois corporation )
also d/b/a POWER PAVING II INC., GEORGE )
ANGELLILO, individually, and ANTONIO           )
CEFALU, individually,                          )
                                               )
                         Defendants.           )

                              JOINT INITIAL STATUS REPORT

       NOW COME Plaintiffs, Laborers’ Pension Fund, Laborers’ Welfare Fund of the Health

and Welfare Department of the Construction and General Laborers’ District Council of Chicago

and Vicinity, the Chicago Laborers District Council Retiree Health and Welfare Fund, and James

S. Jorgensen, not individually, but as Administrator of the Funds, (herein after referred to as the

“Funds,”) by their attorney, Patrick T. Wallace, and Defendants GA Paving, LLC (“GA

Paving”)and George Angellilo, by and through their attorney, Edmund P. Wanderling, and

Defendants Power Paving Construction, Inc., also d/b/a Power Paving II, Inc. (“Power Paving”)

and Antonio Cefalu, by and through their attorney, Michael A. Kraft, and hereby submit the

Parties’ Joint Initial Status Report. In support of this Report, the Parties state as follows:
     Case: 1:17-cv-00891 Document #: 72 Filed: 02/18/19 Page 2 of 5 PageID #:382




1.     Claims Asserted

       Plaintiffs filed a seven-count Complaint against the Defendants. Count I and II seek

to an audit of both Companies’ books and records on a theory of ERISA and alter-ego

liability. Counts III and IV seek to compel an audit of both Companies’ books and records

on the theory of ERISA and single employer liability. Counts V and VI are pled in the

alternative seeking the imposition of liability for work subcontracted by GA Paving to

Power Paving in the event that Power Paving is not held to an alter-ego or single employer

of GA Paving. Count VII alleges fraud against the individual Defendants for the

submission of incomplete and inaccurate benefit and dues reports.

       Defendants Power Paving and Antonio Cefalu filed a Motion to Dismiss the

Complaint which was granted by Judge Dow as to Defendant Cefalu and denied as to

Defendant Power Paving. Plaintiffs have been given leave to file an Amended Complaint

but the Parties have been engaged in settlement negotiations and Judge Dow has stayed the

obligation to file an Amended Complaint while the Parties discuss settlement.

2.     Relief Sought

       Plaintiffs seek to recover alleged unpaid contributions, dues, interest, liquidated

damages, audit costs and attorneys' fees and expenses alleged due in accordance with the

terms of their Agreement and the Funds' respective Agreements and Declarations of Trust.

3.     Description of Matter Referred

       This matter has been referred to Magistrate Judge Cummings for discovery.




                                                 2
     Case: 1:17-cv-00891 Document #: 72 Filed: 02/18/19 Page 3 of 5 PageID #:383




4.     Status of Briefing

       As indicated above, Defendants Power Paving and Antonio Cefalu filed a Motion to

Dismiss the Complaint which was granted as to Defendant Cefalu, but denied as to

Defendant Power Paving. Plaintiffs have been given leave to file an Amended Complaint

but have been authorized not to file the pleading by Judge Dow as the Parties engage in

settlement discussions.

5.     Discovery

       The Parties have engaged in formal discovery and the Defendants submitted their

books and records for a requested audit which was conducted through December 31, 2016.

No additional discovery has been issued by the Parties.

6.     Dates

       No final dates have been set for the close of discovery or for trial by Judge Dow.

7.     Status of Settlement Negotiations

       Plaintiffs have reached a settlement with Defendants GA Paving and George Angellilo

and have prepared for filing the appropriate Stipulation to Dismiss. Plaintiffs and Defendants

Power Paving and Antonio Cefalu met recently and Defendants proposed a settlement which

Plaintiffs are in the process of reviewing with their clients. The Parties are hopeful that a

settlement will be reached and obviate the need for further litigation. The Parties recommend

that this matter be set for status in forty-five (45) days so that the Parties can report on ongoing

settlement negotiations.




                                                  3
    Case: 1:17-cv-00891 Document #: 72 Filed: 02/18/19 Page 4 of 5 PageID #:384




February 18, 2019                     Respectfully submitted,

                                      LABORERS’ PENSION FUND ET AL.

                                      /s/ Patrick T. Wallace

Office of Fund Counsel
111 W. Jackson Blvd., Suite 1415
Chicago, IL 60604
312/692-1540

                                      GA PAVING, LLC and GEORGE ANGELLILO


                                      /s/ Edmund P. Wanderling
2505 Des Plaines Ave.
North Riverside, IL 60546
705-443-5400

                                      POWER PAVING CONSTRUCTION, INC. AND
                                      ANTONIO CEFALU


                                      /s/ Michael A. Kraft

Kraft Law Office
1919 S. Highland Ave.
DuPage Corporate Center
Building D, Suite 124
Lombard, IL 60148
630-631-9598




                                         4
    Case: 1:17-cv-00891 Document #: 72 Filed: 02/18/19 Page 5 of 5 PageID #:385




                                  CERTIFICATE OF SERVICE

        The undersigned certifies that he caused a copy of the foregoing Joint Initial Status Report to

be served upon the following persons via electronic notification as noted this 18th day of February,

2019.

Edmund P. Wanderling
2505 Des Plaines Ave.
North Riverside, IL 60546

Michael A. Kraft
Kraft Law Office
1919 S. Highland Ave.
DuPage Corporate Center
Building D, Suite 124
Lombard, IL 60148




                                               /s/ Patrick T. Wallace




                                                  5
